Case: 17-20201      Document: 00514418585         Page: 1    Date Filed: 04/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-20201                              FILED
                                  Summary Calendar                         April 6, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANDRES LUNA, also known as Juan Andre Luna, also known as
Juan Luna, also known as Juan Luna Mendez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-478-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges. 1
PER CURIAM: 2
       The attorney appointed to represent Juan Andres Luna has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Luna has not filed a response. We have reviewed counsel’s brief and the


       1This opinion was concurred in by Judge Prado prior to his retirement from the court
on April 2, 2018.

       2 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20201      Document: 00514418585   Page: 2   Date Filed: 04/06/2018


                                 No. 17-20201

relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2